Citation Nr: 0912260	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-33 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for short 
bowel syndrome, status post small bowel resection.

2.  Entitlement to a compensable rating for residual 
scarring, status post appendectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May to August 1997, 
and from March to December 2003.  

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of whether the Veteran is entitled to a higher 
rating for his gastrointestinal disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Residual scarring from an appendectomy is not painful on 
examination, not associated with underlying soft tissue 
damage, and does not limit function to a compensable degree.


CONCLUSION OF LAW

The criteria for a compensable rating for residual scarring, 
status post appendectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7800, 7801, 
7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2008).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the issue in this case, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

In this case, the Veteran claims that his residual scarring 
warrants a rating of at least 10 percent or higher.  A 
compensable disability rating for a scar will be warranted 
when any of the following are met: 

*	scar other than on the head, neck, or face that is 
deep or that causes limited motion and covers an area 
or areas exceeding 6 square inches (sq. in.) (39 sq. 
cm.) (DC 7801);
*	scar other than on the head, neck, or face that is 
superficial and covers an area or areas exceeding 144 
sq. in. (929 sq. cm.) or greater (DC 7802); 
*	scar that is superficial and unstable (DC 7803); or
*	scar that is superficial and painful on examination. 
(DC 7804) 
        (all at 10 percent).   

Various notes to the regulations provide as follows:  Note 
(2): a deep scar is one associated with underlying soft 
tissue damage. (DC 7801).  Note (2): a superficial scar is 
one not associated with underlying soft tissue damage.  (DCs 
7802, 7803, 7804).  Note (1): an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar. (DC 7803).

After a careful review of the evidence of record, the Board 
finds that a compensable rating for residual scarring is not 
warranted for any period of the claim.  

With respect to DC 7801, the evidence does not show that his 
scar is deep, causes limited motion, or covers an area 
exceeding 6 sq. in.  Specifically, in February 2008, the VA 
examiner found no evidence of underlying soft tissue damage, 
other than caused by original surgery and normal post-op 
healing process, which indicated that the scar is not deep.  
Additionally, the evidence does not show that the scar limits 
motion.  Further, the scar has been described as 4 in. in 
length and 0.2 cm. wide.  As such, it does not exceed 6 sq. 
in.  Accordingly, a compensable evaluation for a deep scar or 
one that limits motion, covering more than 6 sq. in. is not 
warranted.  

Next, the Veteran's scar is superficial as evidenced by the 
VA examination finding no underlying soft tissue damage.  
While the scar is superficial, it does not cover an area 
exceeding 144 sq. in., as required under DC 7802.  As 
previously noted, his scar is 4 in. (or 9 cm.) in length and 
0.2 cm. wide.  Accordingly, a compensable evaluation for a 
superficial scar covering more than 144 sq. in. is not 
warranted.  

Further, there is no evidence that his superficial scar is 
unstable, as defined by DC 7803, Note (1) and required for 
compensation under DC 7803.  The evidence does not suggest 
that there is any loss of skin covering the scar.  In fact, 
in the February 2008 examination report, the examiner noted 
that the scar was "flat with skin" and that the skin around 
the scar was normal.  Accordingly, a compensable evaluation 
for an unstable superficial scar is not warranted.  

Moreover, in November 2004, the VA examiner noted no 
tenderness with the scar and in February 2008, the VA 
examiner specifically found no pain associated with the scar.  
Accordingly, a compensable evaluation for a superficial scar 
that is painful on examination is not warranted.  The Board 
has considered other diagnostic codes in addition to the code 
under which the Veteran was rated and determined that he does 
not met the criteria for rating under the other codes.  

The Board acknowledges the Veteran's statements that he feels 
a tightening in the scar area, like a knot, after long 
periods of sitting or standing that requires him to stretch.  
However, the evidence showed that the scar was not painful or 
tender on examination.  Furthermore, his symptoms have not 
been described as covering large areas, limiting motion, or 
causing underlying soft tissue damage, which are criteria for 
a compensable rating.  In light of the evidence, his symptoms 
do not more nearly approximate the criteria necessary for a 
compensable rating. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  The 
Board acknowledges his belief that his symptoms are of such 
severity as to warrant a compensable rating for his 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

Although the Veteran reported tightness in the scar area when 
sitting or standing for long periods, the weight of the 
evidence does not establish an increased level of impairment.  
Specifically, the examiner indicated that the 4 in. surgical 
scar was well-healed and that no pain or drainage was 
associated with the scar.  

Moreover, the examiner found that the scar was flat with 
skin, and there was no underlying soft tissue damage other 
than caused by original surgery and normal post operative 
healing process.  The VA examiner found that the scar showed 
no signs of edema or keloid and no induration was associated 
with the scar.  There was no disfigurement, by the scar, to 
the Veteran's face, head or neck; therefore, DC 7800 is not 
for application. 

Here, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability, and 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds that the evidence does not show 
that the Veteran's scar has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  

Of note, he has received little to no outpatient treatment 
for scar residuals.  In addition, the evidence shows that the 
Veteran is employed by a toxicology laboratory.  For these 
reasons, there is no evidence to suggest that he is not 
adequately compensated for his disability by the regular 
rating schedule.  Accordingly, the Board finds that referral 
for assignment of an extra-schedular evaluation is not 
warranted in this case.  

In conclusion, the Board finds that the symptoms do not more 
nearly approximate the criteria for a compensable disability 
rating for the Veteran's scar.  The Board has also considered 
the entire period of the claim and finds that the assignment 
of different ratings for different periods of time during the 
claim period is not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the Veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO obtained the Veteran's VA 
treatment records and he was afforded VA examinations in 
November 2004 and February 2008.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

A compensable rating for residual scarring, status post 
appendectomy is denied.


REMAND

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board finds that a remand is needed.

First, in the February 2008 VA examination, the examiner 
noted that the Veteran had a hiatal hernia.  In a March 2009 
statement, he alleged that his hiatal hernia was related to 
his service-connected gastrointestinal disability.  This 
statement reasonably raises a claim of entitlement to service 
connection for hiatal hernia on a secondary basis.  

His already service-connected gastrointestinal disability is 
rated under DC 7328.  Hiatal hernias are addressed by DC 
7346.  According to 38 C.F.R. § 4.114, disabilities under DCs 
7328 and 7346 must be treated together with a single 
evaluation under the diagnostic code which reflects the 
predominant disability.  As the issues of the Veteran's 
hiatal hernia and bowel syndrome are inextricably 
intertwined, they must be considered together when 
determining the proper rating.  

The Board cannot make a determination regarding the Veteran's 
initial rating for bowel syndrome without considering whether 
his hiatal hernia is service connected.  The Board does not 
have jurisdiction to consider service connection for his 
hiatal hernia.  Therefore, the issue must be remanded for 
readjudication upon determination of service connection for 
the hiatal hernia.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (two issues are 'inextricably intertwined' when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered). 

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  Therefore, the claim for hiatal hernia must 
be adjudicated by the RO before the Board can adjudicate the 
claim for a higher rating.

Second, with respect to the increased rating claim for a 
bowel disability, in his January 2005 Notice of Disagreement, 
the Veteran referenced treatment by a civilian physician.  
Private treatment records are not presently in the file and 
an attempt should be made to associated them with the file.  
This development should be undertaken before the file is 
directed to the RO for adjudication of the hiatal hernia 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  Request the name and address of the 
civilian physician referenced by the 
Veteran in his January 2005 Notice of 
Disagreement.  Upon receipt of the name, 
address, and proper waiver, request all 
treatment records from the civilian 
physician. 

2. Thereafter, the file should be 
directed to the RO and the inextricably 
intertwined claim of entitlement to 
service connection for a hiatal hernia 
should be formally adjudicated, including 
providing the Veteran with the 
appropriate due process notifications.  

3.  The Veteran should be notified of the 
decision and of his appellate rights.  If 
he expresses disagreement with the 
decision and submits a substantive appeal 
after the issuance of a statement of the 
case, this issue should be returned to 
the Board along with the issue already in 
appellate status.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


